Exhibit 12.2 Virginia Electric and Power Company Computation of Ratio of Earnings to Fixed Charges (millions of dollars) Years Ended December 31, Six Months Ended June 30, 2017 Twelve Months Ended June 30, 2017 Earnings, as defined: Income from continuing operations before income tax expense $ Fixed charges included in income Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Rental interest factor 9 18 17 17 13 13 14 Total fixed charges, as defined $ Ratio of Earnings to Fixed Charges
